Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-10, 12-19, 21 and 23 directed to the following patentably distinct inventions, wherein claims 1-10 and 12-13 are directed to one group (Group-1), claims 14-17 are directed to another group (Group-2) and claims 18-19, 21 and 23 are directed to another group (Group-3),  As described in the following:
Group-1 (claims 1-10 and 12-13) – Claims 1-10 and 12-13 drawn to a system comprising a user device, controlled by a user, a data store, containing data generated by or relating to the user, a data recipient, and a data processing machine; the data processing machine being connectable to each other via a communications network, the data store having a physical manifestation that is distinct from that of the data recipient, and the data processing machine for validation against a set of pre-determined rules, and if the data request is validated, the data processing machine provides the data to the data recipient, classified in CPC group G06F subgroup 16/13 and Group H04L subgroup 9/32.
Group-2 (claims 14-17) - Claims 14-17 drawn to a method for controlling the provision of information from a data store to a data recipient within constraints controlled by a user, the data recipient requesting a session key from the data processing machine; - the data processing machine issuing a session key to the data recipient; - using the session key to request information , classified in CPC group H04L subgroup 63/0435 and 63/061.
Group-3 (claims 18-19, 21 and 23) - Claims 18-19, 21 and 23 drawn to a data processing system comprising a processor and a data store, the processor being adapted to convert information into a pre-determined form for storage in the data store, wherein the processor is further adapted to categorise said information according to its content according to a set of pre-determined rules, and subsequently retrieve information from the data store, the data store comprising a data surface and a file storage means, wherein the data surface comprises a description of information stored in files in the file storage means, Classified in CPC group H04L subgroup 63/12 and group H04L subgroup 29/08819. 
The groups are distinct, each from the other because of the following reasons:
Inventions group-1, group-2 and group-3 are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination group-1 has separate utility such as the data store having a physical manifestation that is distinct from that of the data recipient, and being connectable to the user device and the data processing machine via the or a communications network, wherein the first application is controllable by the data recipient to present a data request to the second application, and the second application is programmed to refer the data request to the data processing machine for validation against a set of pre-group-2 has separate utility such as requesting a session key from the data processing machine; - the data processing machine issuing a session key to the data recipient; - using the session key to request information from the data store; - the data store interpreting the request for information and providing a list of available files according to the request for information; - the data recipient requesting one or more available files according to the list of available files and the request for information (i.e. claims 14 and 17) and  subcombination group-3 has separate utility such as the processor being adapted to convert information into a pre-determined form for storage in the data store, wherein the processor is further adapted to categorise said information according to its content according to a set of pre-determined rules, and subsequently retrieve information from the data store, the data store comprising a data surface and a file storage means, wherein the data surface comprises a description of information stored in files in the file storage means (i.e. claim 18). See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

-	A separate search of the prior art would be required for each invention.
-	 The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
- 	The prior art applicable to one invention would not likely be applicable to another invention;	
Applicant is advised that the reply to this requirement to be complete must include (in) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907. The examiner can normally be reached M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARID HOMAYOUNMEHR can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANCHIT K SARKER/Examiner, Art Unit 2495